QUARTERLY REPORT June 30, FMI Provident Trust Strategy Fund A NO-LOAD MUTUAL FUND FMI Provident Trust Strategy Fund July 22, Dear Fellow Shareholders: Your Fund’s conservative positioning and high current cash position of 44% has served shareholders very well over the past several months.As detailed in Scott’s report, the FMI Provident Trust Strategy Fund has performed quite well in this difficult market.The convulsions within the financial industry, along with a consumer that has lived on the edge for far too long, have led to declines in almost all of the stock market indices of over 20% from their highs in the fourth quarter of 2007.The economy – while not officially in a recession (defined as two negative quarters of GDP growth) – continues to slow markedly and most economists now forecast minimal economic growth, if any, in the second quarter.Strong exports, particularly industrial-related, seem to have kept the economy out of an officially designated recession, but the consumer side of the economy is clearly in a recessionary state.Recently reported University of Michigan studies indicate that consumer sentiment recently hit a 28-year low, while both new and existing home sales have been declining at the fastest rate in decades. Against this backdrop, the Federal Reserve has found itself in somewhat of a conundrum.On the one hand, concerns continue to surround the crisis in financial-related stocks, and a weakening economy, while on the other, inflation is clearly on the upswing and the dollar has declined almost 20% against a basket of major world currencies.For now, we feel the Fed will opt for keeping rates steady until they see signs that the economy has stabilized.At some time in the next 6-12 months, we see rates moving higher with the Fed’s growing concerns regarding the dollar’s decline and the increase in inflation. The good news, however, is that stocks have become more attractive than they were twelve months ago, and the Fund’s high current cash will permit Scott to take advantage of opportunities in this difficult environment that should prove very fruitful to all of us as shareholders.We believe that the portfolio is well positioned, and as mentioned in the past, our emphasis on long-term results should provide all of us with very satisfactory investment returns. As always, we thank all of our fellow shareholders for your continued support and investment in the FMI Provident Trust Strategy Fund. Sincerely, Ted D.
